Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the 312 amendment dated February 12, 2021.
In the amendment dated on February 12, 2021, claims 1, 5, 8, 11, 16-17 have been amended, 2-3, 10, 13-15 and 19-20 have been canceled and all other claims are previously presented.
Claims 1, 4-9, 11-12, 16-18 and 21-28 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 17 have been amended to address antecedent basis issue. Claim 11 is further amended to “first predetermined distance” with regard to dependent claim 21 which recites, “a second predetermined distance”.
Specifically, the independent claim 1 now recites limitations as follows:
“An electronic device comprising: 
a memory configured to store a map that includes a location of a terminal, wherein the terminal comprises a fast passage gate, wherein the map indicates one or more eligible credentials of a plurality of credentials, wherein the one or more eligible credentials are compatible with the fast passage gate; 
a wireless radio; 

receive, via the wireless radio, a poll message; 
in response to receiving the poll message, send, via the wireless radio, a response message; 
subsequent to sending the response message, receive, via the wireless radio, location information; 
based at least in part on the location information, determine that a distance between the electronic device and the terminal is less than a predetermined distance, wherein the predetermined distance varies based on a rate at which the electronic device approaches the terminal; 
in response to determining the distance between the electronic device and the terminal is less than the predetermined distance, present the one or more eligible credentials of the plurality of credentials, wherein a length of time for presenting the one or more eligible credentials varies based on the rate at which the electronic device approaches the terminal;
select a credential from the one or more eligible credentials; and
initiate a transaction with the terminal using the selected credential”.
Independent Claim 11 recites,

storing a map module that includes a location of a terminal, wherein the terminal comprises a fast passage gate, and wherein the map module indicates one or more eligible credentials compatible with the fast passage gate; 
receiving, via a wireless radio, location information; 
based at least in part on the location information, determining that a distance between the electronic device and the terminal is less than a first predetermined distance, wherein the first predetermined distance varies based on a rate at which the electronic device approaches the terminal; 
in response to determining the distance between the electronic device and the terminal is less than the first predetermined distance, presenting the one or more eligible credentials, wherein a length of time for presenting the one or more eligible credentials varies based on the rate at which the electronic device approaches the terminal; 
selecting a credential from the one or more eligible credentials after presenting the one or more eligible credentials; and 
initiating a transaction with the terminal using the selected credential”.
Independent Claim 17 recites,
“A method for selecting a credential from a plurality of credentials stored on an electronic device, the method comprising: 

receiving, via a wireless radio, a poll message; 
in response to receiving the poll message, sending, via the wireless radio, a response message; 
receiving, via the wireless radio, location information, wherein the location information is based at least in part on the poll and response messages; 
based at least in part on the location information, determining that a distance between the electronic device and the terminal is less than a predetermined distance, wherein the predetermined distance varies based on a rate at which the electronic device approaches the terminal; 
in response to determining the distance between the electronic device and the terminal is less than the predetermined distance, present the one or more eligible credentials from the plurality of credentials, wherein a length of time for presenting the one or more eligible credentials varies based on the rate at which the electronic device approaches the terminal; 
selecting a credential from the one or more eligible credentials; 
establishing a communication between the electronic device and the terminal via a short-range wireless radio on the electronic device; and 
in response to establishing the communication, initiating a transaction with the terminal via the short-range wireless radio using the selected credential”.
The cited reference David A. Nelson (US PGPUB. # US 2010/0082487) discloses, the mobile computing device may include various software applications stored on mass storage 36 and executable via a processor 38 using portions of memory 40. In some embodiments, mass storage 36 may be a hard drive, solid state memory, a rewritable disc, etc. The mass storage may include various programmatic elements such as a virtual card engine 42 configured to manage the one or more virtual cards 29. As provided above, the virtual cards may be virtual value cards, such as virtual gift cards, virtual membership cards, virtual loyalty card, etc. Each virtual card may include card data such as an identification (ID) number, a stored value, a name, a bar code, image data (e.g. picture of a card holder), data corresponding to the associated goods and services system through which the virtual card may be used, etc. The virtual card engine may be a software application configured to implement various virtual card functions to enable ease and use of the virtual cards. (Fig. 1(38), ¶21). As such, in one example, the mobile computing device 18, may include a virtual card engine 42 with geo-identification modules that enable virtual card management functions related to the geographic identifier, including a geo-comparative module 46, a presentation module 48, and/or a graphical modification module 50. As an example, the geo comparative module 46 may be configured to determine a distance between a mobile computing device location and at least one merchant-outlet location, which may be referred to herein as a merchant-to-mobile distance. In this way, (¶41). Next at 206 the method includes determining a geographical location of at least one merchant-outlet. It will be appreciated that the merchant-outlet location may be stored in a database on a mobile computing device, a virtual card manager, and/or a card service provider. Therefore, in some examples, determining the geographical location of the merchant-outlet may include looking up location data in a database. However, in other examples other suitable techniques may be used to determine the geographical location of the merchant-outlet. Furthermore, it will be appreciated that the merchant-outlet location may be selected based on a virtual card stored in the virtual card engine. In particular, the merchant-outlet corresponding to a card service provider through which a transaction may be implemented via the virtual card may be selected. (Fig. 3(206, 208, 210), ¶57). Next at 208 the method includes determining the merchant-to-mobile distance. As previously discussed the merchant-to-mobile distance may be considered the distance between the mobile computing device location and the merchant-outlet location. In some embodiments, at 210, the method may include determining if the merchant-to-mobile distance is less than a first threshold value. In this way, the merchant-to-mobile distance and a corresponding virtual card may be selected based geographical location criteria. In some examples, the virtual card engine may establish the first (¶58-¶59). If it is determined that the merchant-to-mobile distance is less than the second threshold value (YES at 218) the method proceeds to 220 where the method includes selectively enabling a virtual card transaction via the virtual card manager. In some examples, selectively enabling a virtual card transaction may include at 222 permitting authentication of the virtual card. (Fig. 3(220), ¶66). As an example, FIG. 4 shows an exemplary virtual card management window 350. A number of depictions of physical representations 352 of selected virtual cards may be presented on the display. As described above, with the geographic identifier, one or more virtual cards which match the mobile computing device's location may be selected. If a match is identified, the virtual card may be substantially automatically presented to the card holder. In some examples, the presentation may be based on a set of rules which selects merchants within a range of the geographic indicator such that a user is presented with the most likely set of virtual cards that the user may wish to use. Further, if there are multiple cards in a wallet that match or are close in (Fig. 4, ¶76). FIG. 5 shows an exemplary virtual card management window 400. A number of depictions of physical representations 402 of selected virtual cards may be presented on the display. As, previously discussed, the virtual cards may be selected based on a corresponding merchant-to-mobile distance. In this example, a merchant-to-mobile distance 404 associated with each card is presented on the display. The virtual cards may be presented in a consecutive order (e.g. smallest to largest) based on the merchant-to-mobile distance. The virtual cards may be selected based on a corresponding merchant-to-mobile distance. As another example, the virtual cards may be presented in relation to an order of those which are used most frequently based on the mobile computing device location, etc. In some systems, the user may be able to customize the display such that the presentation and order of the cards displayed are defined according to default rules or customized rules selected by the user and/or merchant. (Fig. 5, ¶79). Thus, the geographical location information may be used with the virtual card manager to ensure that the mobile computing device requesting to use the card is geographically situated at the location that the card holder intends to use the card or is permitted to use the card. The virtual card may be toggled on for use with the card service manager, but also may provide security that the mobile computing device is where it is supposed to be (¶71). 
The reference by Sen et al. (US PGPUB. # US 2016/0282448) discloses, when the location server 102 needs to determine the location of the client device, the location server 102 may send a request for time-of-departure (ToA) and time-of-arrival (ToA) information to the designated AP (i.e., AP.sub.1) and to all the overhearing AP (i.e., AP.sub.2). In response to the request for data, AP.sub.1 transmits a probe packet to the client device C and records the ToD of the probe packet. In response to the probe packet, client device C transmits an ACK packet to AP.sub.1. AP.sub.1 records the ToA of the ACK packet. AP.sub.1 transmits the ToD and ToA information to the location server 102 and the location server computes the ToF and distance of the client device C from the designated AP, AP.sub.1, using Equations (1) and (2), respectively. (¶26). With reference to the figures, FIG. 1 is a block diagram of a location server including a controller to determine a location of a target node using ToF information, according to one example. Location server 102 may be, for example, any computing device configured to determine a location of target node 108. For example, target node 108 can register with location (Fig. 1(102), ¶14).
The reference by Chicoine et al. (US PAT. # US 9,699,610) discloses, as discussed above, the consumer device location may be determined based on the consumer device location data received at 614 and the merchant locations may be determined as discussed at 606. The distance threshold may be a predetermined distance (e.g., 1 mile, 5 miles, etc.) which may be set by consumer device inputs to the consumer interface as discussed below, or may be otherwise determined by server 106 and/or consumer device 108. In some embodiments, the distance threshold may be determined based on determining the travel speed of the consumer device. For example, server 106 may poll the consumer device over time to determine consumer device locations, and based on the locations and the associated times, may be configured to determine the travel speed. For example, the travel speed may be determined based on determining changes in location for a predetermined period of time, and then determining the travel speed based on the total change in distance divided by the total time in which the consumer traveled the distance. A travel (Fig. 6(614, 616), CL(28), LN(12-57))
The reference by Sarel Kobus Jooste (US PGPUB. # US 2013/0282502) discloses, in block 210, the user device 120 and the terminal reader 115 establish a communication channel. In an example embodiment, the communication channel is an NFC communication channel. In some example embodiments, the communication channel is a Bluetooth communication channel. In yet another example embodiment, the communication channel is a Wi-Fi communication channel. Accordingly, the payment transaction can be conducted via wireless or "contactless" communication between the user device 120 and the terminal reader 115. (Fig. 2(210), ¶36). In block 215, the terminal reader 115 transmits a signal requesting a payment processing response to the user device 120. In an example embodiment, the payment process response is a request to proceed with a financial payment transaction. In an example embodiment, the payment process response indicates to the terminal reader 115 that the user device 120 is capable of performing a financial transaction. In a typical wireless payment transaction involving a secure element, the user device 120 responds to the terminal reader's 115 request with a message created by the secure element. This message is understandable by the terminal reader 115 to comprise a payment process response. In an example embodiment, a payment process response is created by the application host processor 123 resident in the user device 120, not the secure element. The payment process response is understandable by the (Fig. 2(215), ¶38).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…a memory configured to store a map module that includes a location of a terminal, wherein the terminal comprises a fast passage gate, wherein the map module indicates one or more eligible credentials of a plurality of credentials, wherein the one or more eligible credentials are compatible with the fast passage gate…in response to determining the distance between the electronic device and the terminal is less than the predetermined distance, present the one or more eligible credentials of the plurality of credentials, wherein a length of time for presenting the one or more eligible credentials varies based on the rate at which the electronic device approaches the terminal..”, in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 11 is a non-transitory computer-readable medium claim of above device claim 1 and Claim 17 is a method claim of above device claim 1, and therefore, they are also allowed.
Claims 4-9 and 22-25 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 12, 16, 21 and 28 depend on the allowed claim 11, and therefore, they are also allowed.
Claims 18 and 26-27 depend on the allowed claim 17, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARSHAN I DHRUV/Examiner, Art Unit 2498